Case 5:16-cv-12412-JEL-MKM ECF No. 285 filed 01/25/20                   PageID.8390        Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




  Shari Guertin, et al.,

                                     Plaintiff(s),
  v.                                                     Case No. 5:16−cv−12412−JEL−MKM
                                                         Hon. Judith E. Levy
  Michigan, State of, et al.,

                                     Defendant(s),



                                        NOTICE TO APPEAR

     You are hereby notified to appear before District Judge Judith E. Levy at the United States
  District Court, Federal Building, 200 East Liberty Street, Ann Arbor, Michigan, for the following
  proceeding(s):

        • STATUS CONFERENCE: March 11, 2020 at 02:00 PM



                                        Certificate of Service

     I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
  record were served.

                                                 By: s/W. Barkholz
                                                     Case Manager

  Dated: January 25, 2020
